Citation Nr: 1140883	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO. 09-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right forearm disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The appeal is now under the jurisdiction of the RO in Atlanta, Georgia. The Veteran attended a hearing before the undersigned in July 2011.

A rating decision in November 2009 denied several claims. In January 2010, the Veteran filed a "notice of disagreement" with "the latest VA rating." In February 2011, the RO advised him that they were not accepting this statement as a notice of disagreement because it failed to specifically identify the issues with which he disagreed. He was given thirty days to disagree with specificity. He failed to do so. The Board finds that the Veteran has not filed a notice of disagreement with the November 2009 rating decision. 38 C.F.R. § 20.201 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran claim compensation under 38 U.S.C.A. § 1151 for a right forearm disorder. The Veteran injured his right forearm in a motorcycle accident in approximately July 2004. He was treated at Ben Taub Hospital in Houston, Texas. The Veteran underwent an open reduction internal fixation (ORIF) on his right forearm at the Houston VA Medical Center (VAMC) in June 2005. The Board notes that Veteran has had some trouble remembering accurate dates, but that VA medical records reflect that the ORIF surgery was in June 2005.

Following surgery, the Veteran began experiencing weakness and numbness in his right arm, hand, and fingers. In October 2005, MRI findings were consistent with right sensorimotor median neuropathy at the right wrist and anterior interosseous nerve (AIN) syndrome affecting recruitment and amplitude on the right pronator quadrates. He now has trouble bending his thumbs and fingers, carpal tunnel syndrome, and neuropathy, all in the right arm, wrist, and fingers. See Hearing Transcript (July 2011) and VA Medical Records, generally. The Veteran contends that these problems are the result of the ORIF surgery performed in June 2005. 

The records from Ben Taub Hospital in Houston, Texas, are not associated with the claims file. These are of import as they would show the date of the motorcycle accident and any residuals the Veteran experienced. These records should be obtained. 38 C.F.R. § 3.159 (2011).

The Veteran reports that he receives Social Security Administration (SSA) disability benefits. See Veteran's Statement (June 2008). An SSA printout indicates that the Veteran was denied SSA benefits. Either way, this evidence may be relevant to the Veteran's claim. It could contain records relating to his right arm, wrist, and hand. These records should be obtained. See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

There is no opinion in the claims file on whether the Veteran's current disability was the result carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable during VA surgical treatment of the Veteran's right forearm in June 2005. Such an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete treatment records from Ben Taub Hospital in Houston, Texas. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Only after completing the above, schedule the Veteran for an appropriate VA examination for his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right forearm disorder. The claims file should be provided for review and the examiner should note that it has been reviewed. 

The examiner should conduct a complete history and physical and assign all relevant diagnoses. He/she should answer the following questions:

(a) Is it at least as likely as not (50/50 probability) 
that the Veteran's current right forearm disorder was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran, particularly in June 2005; and, if so,

(b) Whether, at least as likely as not (50/50 probability), carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination proximately caused the Veteran's right forearm disorder; 

(c) Or, in the alternative (i.e., regardless of carelessness, negligence, lack of proper skill, etc.), whether, at least as likely as not (50/50 probability), 
any additional disability was due to an event not reasonably foreseeable.

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

